Citation Nr: 0431299	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  99-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from October 1970 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the New York, New York, Regional Office (RO), which denied 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia.  An October 1999 RO hearing was 
held.  After appellant requested that a Board hearing be held 
in Washington, D.C., and he was provided notice in August 
2004 that such hearing was scheduled for October 2004, he 
failed to report for it.  The matter is now before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.  


REMAND

Appellant, a foreign-born American, contends, in essence, 
that during service, a sergeant discriminated against him and 
attempted to prevent him from completing a program to obtain 
a high school equivalency degree, by transferring him to 
another military base; that appellant did not formally report 
this incident other than to the captain in charge because he 
was scared to; and that as a result, appellant became very 
depressed.  It is asserted that a June 1998 VA psychiatric 
examination report diagnosed paranoid schizophrenia and 
listed as an Axis IV diagnosis "[s]evere [s]ervice[-]related 
[s]tress"; and that service connection for schizophrenia is 
warranted based on said Axis IV diagnosis relating his 
psychiatric disorder to service-related stress.  

It appears ambiguous whether the examiner, who conducted that 
June 1998 VA psychiatric examination, intended the Axis IV 
diagnosis to represent a medical opinion as to the etiology 
of appellant's schizophrenia versus a mere recitation of the 
alleged in-service stressful incident provided by appellant 
on said examination.  Appellant's alleged in-service 
stressful incident has not been substantiated by any evidence 
currently of record.  Additionally, that psychiatric 
examination report did not indicate whether the examiner had 
reviewed the claims file.  Therefore, it is the Board's 
opinion that the RO should arrange for that VA physician who 
conducted said examination, or if unavailable, another 
appropriate VA physician, to render an adequate VA medical 
opinion as to the etiology of appellant's schizophrenia, 
prior to the Board's determination of the issue on appeal.  

Additionally, it is unclear whether the RO has specifically, 
or adequately, attempted to obtain appellant's employment 
medical records.  The evidentiary record indicates that he 
was a Federal government immigration inspector, including 
during the mid-1970's shortly after service separation; and 
that he received disability retirement apparently in 1999.  
Any employment medical records/disability retirement records 
may potentially be probative as to the onset and etiology of 
his acquired psychiatric disorder, and should therefore be 
sought.  38 U.S.C.A. § 5106.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the 
appellant to provide any relevant 
employment medical records 
(particularly those proximate to his 
April 1972 service separation) and 
disability retirement records that 
he may have in his possession, as 
well as the complete names and 
addresses of any former employer, 
particularly the applicable Federal 
governmental agency where he was 
employed as an immigration 
inspector.  If the appellant 
indicates that no pertinent records 
exist, then no additional action 
need be taken.  If appellant 
indicates that pertinent records 
exist, these should be obtained and 
associated with the claims folder.  

2.  The appellant is hereby advised 
that he may substantiate the alleged 
in-service incident involving 
alleged stress/discrimination by a 
sergeant, such as by 
statements/affidavits from service 
medical personnel, "buddy" 
statements, or other documents.  

3.  With respect to the issue of 
service connection for an acquired 
psychiatric disability, claimed as 
schizophrenia, the RO should arrange 
for the same psychiatrist who 
conducted the June 1998 VA 
psychiatric examination, or if 
unavailable, another appropriate 
psychiatrist, should review the 
entire claims folder, examine 
appellant if necessary, and express 
an opinion, including degree of 
probability in terms of is it as 
likely as not (i.e., is there at 
least a 50 percent probability), 
regarding the following:

Is any manifested acquired 
psychiatric disability, claimed as 
schizophrenia, causally or 
etiologically related to appellant's 
active service versus other causes 
(i.e., is an acquired psychiatric 
disability causally or etiologically 
related to in-service 
stress/discrimination by a sergeant 
as alleged)?  The examiner should 
comment on the clinical 
significance, if any, of the Axis IV 
diagnosis rendered on said June 1998 
VA psychiatric examination.

If appellant's service medical 
records do not verify or 
substantiate that the alleged in-
service sexual harassment/abuse 
actually occurred, the examiner 
should consider evidence from 
sources other than the appellant's 
service records and render an 
opinion as to whether it indicates 
that the alleged in-service 
stress/discrimination by a sergeant 
likely occurred.

In the event any additional 
examination/diagnostic studies (such 
as psychologic examination/testing) 
are deemed necessary by the 
psychiatrist to determine the 
etiology of the claimed disability, 
then these should be accomplished.  

The examination report(s) should 
contain a pertinent history, as well 
as clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the claimed 
etiological cause involving in-
service stress/discrimination by a 
sergeant.  If these matters cannot 
be medically determined without 
resort to mere conjecture, this 
should be commented upon by the 
examiner(s) in the report(s).

4.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
an acquired psychiatric disorder, 
claimed as schizophrenia, with 
consideration of pertinent evidence 
and applicable court precedents and 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




